DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 5, 6, 8, 10-13, 15, 16, 18-21 and 23 are drawn to a heating method with a first high RF heating and second low convective heating, classified in H05B 6/6473
II.	Claims 33-36 and 38-42 are drawn to a system with a first device a first RF signal generation component and a second device with a second RF signal generation component, classified in H05B 6/60
III.	Claims 46 and 47 are drawn to a method with a first low RF heating and second high convective heating, classified in H05B 6/6485
The inventions are distinct, each from the other because of the following reasons: 
Inventions I , II and III are unrelated:  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 800.01 and § 806.06).  In the instant case, the inventions have different designs and modes of operation and as claimed do not overlap in scope, i.e. are mutually exclusive.  Invention I recites limitations (i.e. a convective heat energy applied during the second time period is less than an RF energy applied during the first period) which is not required by Inventions II or III.  Invention II recites limitations (i.e. a second device that includes second RF generation components) which is not required by Inventions I or III.  Invention III recites limitations (i.e. a convective heat energy applied during the second time period is higher than an RF energy applied during the first period) which is not required by Inventions I or II.
Inventions I, II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and do not overlap in scope, i.e., are mutually exclusive because invention I recites limitations (i.e. a convective heat energy applied during the second time period is less than an RF energy applied during the first period) which is not required by inventions II or III; invention II recites limitations (i.e. a second device that includes second RF generation components) which is not required by inventions I or III.  invention III recites limitations (i.e. a convective heat energy applied during the second time period is higher than an RF energy applied during the first period) which is not required by inventions I or II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  distinct inventions and/or different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of the inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/19/2022